Citation Nr: 0210072	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  97-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for recurrent 
cellulitis/lymphangitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1994.  Prior to this term of service, the veteran 
had 14 years and six months of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Petersburg, Florida, by which the RO granted service 
connection for recurrent cellulitis/lymphangitis with an 
initial evaluation of 30 percent.  In accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999), the issue in this 
case has been rephrased to reflect that the veteran is 
appealing the initial evaluation assigned for his service-
connected for recurrent cellulitis/lymphangitis.

The Board previously reviewed this matter in May 1998 and 
remanded the claim to the RO for further evidentiary 
development.  A preliminary review of the file indicates that 
the RO took all necessary steps to complete the requested 
development.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The old schedular criteria of Diagnostic Code 6305 for 
evaluating recurrent cellulitis/lymphangitis are more 
favorable to the veteran prior to January 12, 1998, in this 
case; the new criteria are more favorable from January 12, 
1998.

4.  The veteran's residual of recurrent 
cellulitis/lymphangitis is manifested as swelling in the left 
leg.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals of recurrent cellulitis/lymphangitis 
have not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.6, 4.7, 4.20 
(2001); § 4.88b, Diagnostic Code 6305 (1996) (effective prior 
to August 30, 1996); § 4.88b, Diagnostic Code 6305 (2001) 
(effective from August 30, 1996).
§ 4.104, Diagnostic Code 7121 (1997) (effective prior to 
January 12, 1998); § 4.104, Diagnostic Code 7121 (2001) 
(effective from January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Duty to Assist

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.   Specifically, the Board finds that the 
January 1997 statement of the case and the December 2000 
supplemental statement of the case specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran of the applicable rating criteria 
and the evidence necessary to substantiate his claim.  The 
veteran was afforded multiple thorough VA examinations.  
Finally, the veteran has had the opportunity to submit 
evidence and argument in support of his claim.  In this 
regard, the RO requested, by letter dated in June 1998, 
records of treatment since 1995 or pertinent releases, to 
which, the veteran never responded.  Furthermore, in the 
hearing memorandum dated in June 2002, the veteran's 
representative indicated that there was no further evidence.  
Since the record is complete, the requirement that the RO 
advise the veteran as to the division of responsibilities 
between VA and the veteran in developing the record is moot.  
No further assistance is necessary to comply with the 
requirements of the VCAA or any other applicable rules or 
regulations regarding the development of the pending claim.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2000).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service connected recurrent 
cellulitis/lymphangitis was evaluated by analogy under 38 
C.F.R. § 4.88a, Diagnostic Code 6305 (Filariasis).
The VA Schedule of Ratings for Systemic Diseases, 38 C.F.R. § 
4.88a, was amended effective August 30, 1996.  Under the new 
regulation, the criteria for evaluation of systemic diseases 
have substantially changed.  

The veteran's service-connected filariasis is currently 
evaluated under the rating criteria in effect prior to August 
30, 1996, 38 C.F.R. § 4.88a, Diagnostic Code 6305, and a 30 
percent rating is assigned.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a liberalizing 
change in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  See 
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The RO has reviewed the veteran's claim under both the old 
and amended rating criteria applicable to systemic diseases.  
Some of the criteria under the old regulations might be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both.

Under Diagnostic Code 6305, filariasis, in effect prior to 
August 30, 1996, an initial 100 percent rating is warranted 
for infection with severe lymphangitis or lymphadenitis; if 
there is evidence of chronic, repeated recurrences and 
tendency to severe multiple involvement of extremities and 
genitalia or severe lymphadenitis, a 100 percent is also 
warranted.   A 60 percent rating is for application if there 
is chronic filariasis with repeated recurrences and beginning 
permanent deformity of one or more extremities or genitalia 
or moderate lymphadenitis.  Symptomatic filariasis, following 
any recurrence, will be rated 30 percent disabling.  A 
noncompensable rating will be assigned when there is evidence 
of subsistence of symptoms following only one attack.  Note 
to Diagnostic Code 6305 provides that the following ratings 
may be combined among themselves to cover multiple 
involvement but are not to be combined with the preceding 
ratings of this code: permanent deformity of an extremity or 
of the genitalia: 60 percent rating if the 
deformity is severe, 30 percent if it is moderate, and 10 
percent if it is mild.

Under Diagnostic Code 6305, lymphatic filariasis, in effect 
on August 30, 1996, a 100 percent rating will be assigned if 
there is evidence of active disease; thereafter, the 
disability is to be rated as residuals such as epididymitis 
or lymphangitis under the appropriate system.

The veteran was evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7121, post-phlebitic syndrome of any etiology, because 
there was no directly applicable diagnostic code under the 
appropriate system for rating of the veteran's residuals.

The rating criteria for peripheral vascular disease were also 
revised in a December 1997 regulatory change.  Effective 
January 12, 1998, a 20 percent evaluation is provided for 
post-phlebitic syndrome of any etiology where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is assigned where there is 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.  A 60 percent evaluation is 
appropriate where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  A 100 percent evaluation is assigned in the case 
of massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7121.  The criteria for these 
evaluations is exactly the same if rated as varicose 
veins under Diagnostic Code 7120.  

Prior to January 1998, phlebitis or thrombophlebitis was 
evaluated as 30 percent disabling where there was persistent 
swelling of the leg or thigh, increased on standing or 
walking one or two hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of the arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation, or 
cyanosis.  A 60 percent evaluation was assigned for 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  A 100 percent evaluation was 
assigned for massive board like swelling with severe and 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121.

Evidence

Historically, service medical records reflect a diagnosis of 
cellulitis, left lower extremity, for which the veteran was 
hospitalized on numerous occasions, including September 1986, 
October-November 1986, December 1986, January-February 1987, 
July 1989, October 1990, August 1992, September 1992, June 
1993, June 1994.  The veteran underwent several medical 
boards, for which, recurrent cellulitis was the primary 
diagnosis.  VA Form 21-526 indicates the veteran filed for 
service connection for recurrent cellulitis in July 1995.  As 
noted previously, a November 1996 rating decision reflects a 
grant of service connection for recurrent cellulitis with an 
effective date of October 1, 1994.

The veteran underwent a VA compensation and pension (C&P) 
examination in September 1995.  The report appears 
incomplete.  The report indicates a history of recurrent 
cellulitis beginning in 1976, and necessitating at least 20 
hospitalizations, including treatment by IV antibiotics.  
Physical examination of the lower extremities revealed no 
swelling, deformity, or calf tenderness.  The pertinent 
diagnosis was history of recurrent cellulitis of the lower 
extremities.

VA outpatient records indicate that the veteran sought 
treatment in February 1996, complaining that his left leg and 
foot had been swollen and he had burning pain in both hips 
for four weeks.  He reported that in January he had been 
hospitalized for one week at the Naval Hospital and was 
treated with intravenous (IV) antibiotics, then discharged on 
Cipro.  He stated that he had stopped the medication four 
days early due to bilateral hip pain.  He was seeking a 
second opinion.  Physical examination showed that the left 
leg and foot were swollen.  They were not red or warm to 
touch.  Circumference of the left lower extremity was greater 
than circumference of the right lower extremity; the left 
foot was 3+ swollen without erythema.  The diagnoses were 
recurrent cellulitis- left lower extremity and rule out 
thrombophlebitis.

VA outpatient records reveal the veteran was referred for a 
surgical consultation for cellulitis of the left lower leg in 
February 1996.  The medical history essentially duplicated 
the information given when he sought a second opinion earlier 
in the month.  Physical examination revealed a fungal rash on 
the right foot.  The left lower extremity had woody edema and 
was enlarged.  There was minimal calf tenderness.  There was 
no cellulitis, four nodes, distal pulse +1 left and +2 right.  
Motor strength was normal, 5/5.  The assessment was chronic 
venous stasis (no cellulitis), left leg and right foot fungal 
infection.  The veteran had another surgical consultation in 
March and voiced the same complaints.  The text of the March 
surgical consultation are substantially undecipherable.  

The veteran was admitted for treatment at Naval Hospital 
Pensacola in April 1996  for treatment of cellulitis.  His 
chief complaint was fever, erythema, and swelling of his 
lower left extremity.  The history of present illness 
revealed that the veteran had chronic tinea pedis and 
recurrent cellulitis of the left lower extremity that 
reportedly required 18 prior hospitalizations.  The veteran 
reported that on the day of admission, he had awakened with 
erythema, swelling of his left leg, a low grade fever, and 
chills.  He denied trauma or diabetes.  He stated that he had 
undergone vascular studies for deep vein thrombosis, which 
were reportedly negative.  He denied vascular insufficiency 
or any other vascular problems.  The most recent admission 
for cellulitis occurred in January 1996.  Past medical 
history indicated alcoholism in remission and tobacco use at 
a rate of 3/4-pack per day for 26 years.

Physical examination of the lower extremities showed 2+ 
pulses.  There was a dry intertriginous eruption on both feet 
extending to the dorsum of the foot, marked erythema, 
swelling, and warmth of the left leg from the toes to about 
one centimeter (cm) below the patella.  He had no palpable 
cord and negative Homan sign.  The veteran was treated with 
intravenous antibiotics and an anti-fungal medication orally.  
Erythema, swelling, and pain decreased with treatment.  He 
was discharged with instructions to complete a course of 
antibiotics and continue with his anti-fungal medication, and 
to telephone if symptoms returned.

The veteran was admitted for treatment at Naval Hospital 
Pensacola in July 1996  for treatment of recurrent left lower 
extremity cellulitis and chronic tinea pedis of both feet.  
The veteran's chief complaint was pain in his left leg and 
fever.  The history of present illness disclosed that the 
veteran returned home from work the night before and went to 
sleep.  When he awoke the next afternoon, his leg was red and 
tender and painful to walk on.  He also had fever and chills.  
He denied any recent trauma to his leg, bites, or scratches.  
He denied shortness of breath and related no history of deep 
vein thrombosis or "PE" (possibly pulmonary edema).  There 
was no recent history of immobilization or family history of 
clotting disorder.  The veteran gave a history of 26-pack-
years.  His last admission was in April and a February 
Doppler ultrasound of his left lower extremity was 
interpreted to show no evidence of deep vein thrombosis.

Physical examination of the lower extremities showed the left 
and right lower extremity both measured 36.5 cm.  The left 
lower extremity, however, was erythematous from his 
intermalleolar line to approximately 10 cm below the tibial 
tubercle.  It was warm to touch.  There was no palpable cord, 
pitting edema, or cyanosis.  Distal pulses were 2+ and 
palpable.  There was evidence of healing tinea infection on 
both feet with onychomycosis.  The veteran reported dramatic 
improvement of the infection with treatment.  Treatment 
consisted of IV antibiotics and scraping of feet.  The 
veteran defervesced and his white blood count decreased by 
over half at the time of discharge; swelling and erythema had 
decreased.

The veteran underwent a VA C&P examination in July 1996.  The 
medical history revealed that he first developed cellulitis 
in his left leg some time in 1976 and at that time, the 
cellulitis was thought to be secondary to a fungal infection 
present between the toes of both feet.  The veteran has had 
over 30 episodes of cellulitis and has been hospitalized on 
three occasions for seven days each.  The veteran had recent 
treatment at the Naval Hospital Pensacola and was treated 
with IV Cefazolin and Itraconazole, an antifungal drug.  He 
currently was continuing with Itraconazole 200 milligrams 
(mg) twice a day for seven days out of each month for a 
period of four months.   Physical examination of his lower 
extremities revealed edema of the left leg and at the ankles.  
Compared to the right leg, there was two-cm of edema in the 
left foot and one-cm of edema in the left leg.  No tenderness 
in the calf was observed.  A small area of thickening skin 
and a slight degree of erythema and some scaling were noted 
at the interdigital area between the second and third toe of 
the left foot.  A rather large oval area covering a good part 
of the instep and extending to the areas between the first 
and second toe, the second and third toe, and the third and 
fourth toe, is slightly edematous, pink to red in color, and 
has slightly raised and thickened skin.  There are palpable 
nontender enlarged inguinal lymph nodes on the left side; 
there are no other palpable lymph nodes.

The pertinent diagnoses are as follows:  1.  Long history of 
recurrent cellulitis in the left foot with the most recent 
episode one week before the examination; 2.  Etiology of 
cellulitis is thought to be a fungus infection between the 
toes as previously described; 3.  Allergic dermatitis in the 
interdigital spaces in the left foot.  The examiner concluded 
that there are at least three problems, including the 
allergic dermatitis, which might be a contact dermatitis of 
the foot, then the fungus infection, leading to recurrent 
cellulitis.  The examining physician also found evidence of 
the spread of the infection to the inguinal lymph nodes of 
the left side and edema, which he opined, showed that the 
veteran had at least lymphangitis and possible some phlebitis 
in the veins of the calf.

The veteran underwent a VA C&P examination in June 2000.  The 
examiner reviewed the C-file, including his examination of 
the veteran in July 1996.  He noted from his review of the 
records that the veteran has had "very extensive and 
carefully thought-out studies" that included a CT of the 
abdomen and pelvis to examine the pelvic lymph nodes that 
were possibly involved in the intermittent episodes of 
cellulitis and lymphangitis dating back to 1976.  He further 
noted that numerous episodes of cellulitis and acute 
lymphangitis, principally involving the left leg, were well 
documented in the service medical records since 1976.  The 
portal of entry for the infections was thought to be a 
chronic fungus infection of the soles of the feet and about 
the webs of the toes.  The veteran had been treated with a 
variety of antibiotics and antifungal drugs.

The veteran reported that since his C&P examination in 1996, 
he has had no further episodes of acute cellulitis, nor has 
he been hospitalized for that condition.  He stated that he 
is not currently taking any medication for his left leg or 
treating any chronic fungus infection of his feet.  He 
reported that he currently works in building construction.  
He stated that he had lost no time from work due to 
cellulitis.  The physical examination of his legs showed only 
a slight degree of measurable edema, which appeared at the 
ankles.  The left ankle measured 27 cm in diameter and the 
right ankle measured 24.5 cm in diameter.  At the malleoli, 
the left ankle measured 30.8 and the right ankle measured 27 
cm.  At the instep of the great arch, the left foot measured 
27.5 cm and the right foot, 26 cm.  The skin of the thigh and 
calf was normal and no dilated veins or abnormal blood 
vessels were palpated.  Pedal pulses were normal.  Maceration 
and peeling of skin were noted in the webs between the third 
and fourth, and the fourth and fifth toes, more on the left 
foot than the right.  There was dystrophy of the right great 
toenail and there is a history of the nail being removed 
because of fungus infection a few years earlier.  The nail 
has grown back with some distortion.  The left great toenail 
had also been removed and has grown back somewhat distorted.  
The diagnoses were (1) chronic lymphatic insufficiency of the 
left leg as a result of past episodes of cellulitis and acute 
lymphangitis.  The amount of edema seen upon examination was 
slight, but measurable.  The examiner noted that the 
examination was conducted at the end of the veteran's 
workday;     (2) Peripheral blood vessels are normal in both 
legs; and (3) No skin abnormality of the lower extremities 
except for a mild degree of maceration and peeling in the 
webs of the toes at the fourth and fifth, and the third and 
fourth toes of each foot.  There is also some involvement of 
the fungal infection in the great toenails, particularly in 
the right foot.  The examiner concluded that there was no 
evidence of acute cellulitis or acute infection.  The only 
abnormality was a slighter amount of measurable swelling, but 
this caused the veteran no discomfort or significant 
complaint; the veteran did not include this in the course of 
history taking.  The veteran indicated that he did not 
experience any problems performing his construction work; 
therefore, the examining physician concluded that there was 
no functional or social impairment as a result of past 
infections.

II.  Analysis

A review of the record indicates that the veteran is 
appropriately rated at 30 percent under Diagnostic Code 6305 
of the old regulations.  The evidence demonstrates that acute 
episodes of the veteran's chronic cellulitis and lymphangitis 
are manifested by symptoms of erythema, swelling of his left 
leg, pain with walking, a low grade fever, and chills; 
however,  the veteran's only residual of the active disease 
is slight swelling.  A 100 percent rating is not warranted 
because the initial infection of acute cellulitis occurred at 
15 to 25 years ago and the veteran has had recurring 
infections through July 1996.  Episodes of the veteran's 
cellulitis have only involved one extremity at any given time 
and have never involved his genitalia.  A 60 percent 
evaluation is not warranted because the veteran's recurring 
cellulitis and lymphangitis have not initiated the 
development of a deformity of his left leg or his genitalia.

Evaluation of the veteran's residuals under the new 
regulation requires consideration under the appropriate 
system.  Since there was no analogous disease under § 4.88b 
(Infectious diseases, immune disorders and nutritional 
deficiencies), 38 C.F.R. § 4.104, Diagnostic Code 7121 under 
the cardiovascular system appeared to provide the best 
analogous disease.  The newer version, effective January 12, 
1998, is most favorable to the veteran because it provides 
for a 40 percent evaluation in addition to 60 and 100 
percent, and the old regulation requires pigmentation 
cyanosis for a 60 percent evaluation, which was never found 
upon the veteran's examinations.  Consequently, Diagnostic 
Code 6305 of the new regulation is more favorable to the 
veteran beginning in January 1998, because Diagnostic Code 
7121 does not require the beginning of a deformity.  The 
veteran does not, however, meet the criteria for a 40 or 60-
percent evaluation under the new regulation because the only 
residuals found in the most recent examination was slight 
measurable edema.  Criteria, such as stasis pigmentation or 
eczema were not found upon examination in 2000; eczema was 
not found upon examination in 1996.  A 100 percent evaluation 
is not warranted because massive board-like edema is 
required.

 In deciding the veteran's increased rating claims, the Board 
has considered the Court's determination in Fenderson v. 
West, 12 Vet. App. 119 (1999), and whether he is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected recurrent cellulitis/lymphangitis during 
the appeal period that would sustain a rating higher than 30 
percent for any time frame.  Accordingly, the Board does not 
find evidence that the veteran's disability evaluations 
should be increased for any separate period based on the 
facts found during the appeal period.

Finally, the Board concludes that the evidence of record does 
not demonstrate that the veteran's service-connected 
recurrent cellulitis/lymphangitis cause him unusual or 
exceptional hardship so as to warrant application of 
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the veteran 
reported that recurrent cellulitis/lymphangitis does not 
interference with his employment in any way. 

The medical evidence in this case is simply overwhelmingly 
against the claim.  In such circumstances, the benefit of the 
doubt doctrine is not for application.


ORDER

Entitlement to an increased initial evaluation for recurrent 
cellulitis/lymphangitis, in excess of 30 percent is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

